                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                           DOCKET NO. 5:20-cv-00090-FDW
 JENNIFER NICOLE FULTON,                          )
                                                  )
        Plaintiff,                                )
                                                  )
 vs.                                              )
                                                  )                    ORDER
 ANDREW M. SAUL,                                  )
 Commissioner of Social Security                  )
                                                  )
        Defendants.                               )
                                                  )
                                                  )
                                                  )

       THIS MATTER is before the Court on Plaintiffs’ Motion to Dismiss (Doc. No. 4), without

prejudice, pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure.

       IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion to Dismiss (Doc. No. 4) is

GRANTED. Plaintiff’s claims are hereby DISMISSED WITHOUT PREJUDICE. The Clerk is

respectfully directed to TERMINATE all pending motions (Doc. No. 1), CLOSE THE CASE, and

SEND a copy of this Order to Plaintiffs’ address of record.

       IT IS SO ORDERED.


                                   Signed: October 13, 2020




                                                  1



          Case 5:20-cv-00090-FDW Document 5 Filed 10/14/20 Page 1 of 1
